DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuzak et al. (US Pub No. 2010/0056928) in view of Leblond et al. (US Pub No. 2011/0275932).
With regards to claim 1, Zuzak et al. disclose an optical and image processing system comprising:

	a spatial modulator (i.e. “digital micromirror array 211”) coupled to modulate light from the light source, forming spatially modulated fluorescent stimulus light, the spatially modulated fluorescent stimulus light being light varying in intensity according to a spatial light pattern (paragraphs [0023]-[0024], [0031]-[0032], [0098], referring to the hyperspectral imaging system including one or more spatial light modulators, wherein the spatial light modulator may be a digital micromirror device; paragraph [0232], referring to the digital micromirror array being controlled (i.e. via selecting rows within columns of micromirrors being “turned on” or “turned off”) providing projected light (212) which “includes varying light intensity ranging in wavelength…”, and therefore the spatial modulator (211) modulates light from the light source, forming spatially modulated fluorescent stimulus light which varies in intensity according to a spatial light pattern; Figures 18-19 and 39);
	projection apparatus (214) configured to project onto tissue light from the spatial modulator (211) (paragraph [0232], referring to projected light (212) passing through beam shaping optics (214) and striking tissue sample (216); Figure 18), the tissue being illuminated with the fluorescent stimulus light in the spatial light pattern and varying in intensity across the tissue according to a spatial frequency (paragraphs [0232], [0235], referring to the projected light which strikes tissue having a varying light intensity 
	a hyperspectral camera (220) configured to receive light from the tissue and generate images therefrom (paragraphs [0023]-[0024], referring to the hyperspectral imaging system comprising a detector to process at least one spectral band or a band spectrum reflected from the fluorescent target into image data, wherein the detectors collects a series of spectroscopic images formatted as a hyperspectral image cube; paragraphs [0231]-[0235], referring to the camera (220) of the “hyperspectral imager” collecting data that can provides a hyperspectral image cube as seen in Figure 19, and as such, it is clear that the camera (220) is a “hyperspectral” camera as it is part of a hyperspectral imager and receives light to perform hyperspectral imaging; Figures 18-19);
	and an image processing system (222) coupled to the hyperspectral camera and configured with a memory containing machine readable instructions for performing fluorescent imaging by driving the spatial modulator to provide predetermined spatial-light patterns, receiving images generated by the hyperspectral camera, for processing the received images generated by the hyperspectral camera to generate processed fluorescent images, and for displaying the resultant processed fluorescent images (paragraphs [0232], [0235], [0241], referring to the computer (222) receiving detected data from the hyperspectral camera (220) for data processing and being arranged to control the digital micromirrory array and the detector; paragraphs [0024], [0027], 
	However, Zuzak et al. do not specifically disclose that the fluorescent imaging is specifically quantitative, depth resolved fluorescent imaging.
	Leblond et al. disclose providing enhanced contrat between normal and abnormal tissue and for resolving tagged tissue with depth-resolved fluorescence microscopy during surgery (paragraphs [0003], [0046], [0150], [0156]-[0157], referring to fluorescent depth-resolved mode which comprises of computing depth for each pixel using a table interpolation; Figure 14). 
	Before the effective filing date of the claimed invention, it would have been obvious to substitute the fluorescent imaging processing technique of Zuzak et al. with a quantitative, depth-resolved fluorescent imaging processing technique, as taught by Leblond et al., as the substitution of one known fluorescent imaging processing technique for another yields predictable results to one of ordinary skill in the art and to further enhance the contrast between normal and abnormal tissue and to resolve tagged tissue (Abstract; paragraph [0003]).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
	With regards to claim 2, Leblond et al. disclose that the machine readable instructions for generating processed fluorescent images comprises instructions for determining a relationship between depth and ratios of intensity at a first and a second emissions wavelength for a fluorophore in tissue, applying stimulus light, measuring 
	With regards to claim 3, Leblond et al. disclose that the relationship between depth and ratios of intensity at the first and the second emissions wavelength are determined from images of the tissue (paragraphs [0139], [0145]-[0147], [0151]-[0152], [0156]).
	With regards to claim 4, Leblond et al. disclose that the relationship between depth and ratios of intensity at the first and second emission wavelengths is determined on a per-pixel basis from the images of the tissue (paragraphs [0149]-[0152], referring to “Intensity from each pixel in high wavelength and low wavelength images are used with a table interpolation algorithm as known in the art of computing to derive a depth associated with each pixel”).  
	With regards to claim 5, Leblond et al. disclose that the relationship between depth and ratios of intensity is determined from values in a library of tissue types (paragraphs [0140]-[0141], [0151], referring to the library (1455) with normal optical characteristics of a variety of tissue types).  
	With regards to claim 6, Leblond et al. disclose that the machine readable instructions further comprise instructions for determining optical properties of tissue, the 
	With regards to claim 7, Zuzak et al. disclose that the light source is adapted to operate in a second mode providing light at fluorescent emissions wavelength (paragraphs [0178]-[0183]).  Leblond et al. also disclose that the light source is adapted to operate in a second mode providing light at fluorescent emissions wavelength (paragraphs [0061], [0065], [0081], [0088]-[0089], [0157]) and further disclose that the machine readable instructions for determining optical properties of tissue comprise instructions for determining reflectance and absorbance parameters at each pixel of an image at a stimulus wavelength from received images obtained while the light source is operated in the first mode and the tissue is illuminated with a plurality of spatial light patterns and determining absorbance parameters at each pixel of the image at emissions wavelength from received images obtained while the light source is operated in the second mode and the tissue is illuminated with a plurality of spatial light patterns, and using the reflectance and absorbance parameters at stimulus wavelength and the absorbance parameters at the emissions wavelength to correct the depth-resolved fluorescent images (paragraphs [0085], [0088]-[0089], [0157]-[0163]).
	With regards to claim 8, Zuzak et al. disclose that the machine readable instructions include instructions for providing spatially modulated light when obtaining images from which the reflectance and absorbance parameters at stimulus and emissions wavelengths are determined (paragraphs [0023]-[0024], [0031]-[0032], [0098]).

	With regards to claims 10-11, Zuzak et al. do not specifically disclose that the instructions further comprises instructions for determining an intraoperative location of structures located in preoperative medical images, and for displaying the determined intraoperative location with the processed fluorescent images. Leblond et al. discloses superimposing fluorescent tomographic images on preoperative imagery as viewed on a display so that a surgeon can correlate tissue and organ seen through a microscope to preoperative imagery and make decisions relevant to surgical procedure (paragraph 
	With regards to claim 13, Zuzak et al. do not specifically disclose that the system further comprises a tracking subsystem adapted to determine a location and viewing angle of a display and wherein the machine readable instructions further comprise instructions for displaying rendered information selected from the group consisting of depth-resolved fluorescent images and intraoperative locations of structures as viewed from the determined location and viewing angle.  Leblond et al. disclose tracking a subject and a display of an operative microscope using tracking sensors attached to the subject and attached to the fluorescent tomographic operating microscope, wherein the tracked location of each sensor  is used to compute transformations to convert the fluorescent tomographic imagery in from fluorescent tomographic coordinates into subject or other coordinates, and then superimpose these tomographic images on the preoperative imagery as viewed on the display so that a surgeon can correlate tissue and organ seen through microscope to preoperative imagery and make decisions relevant to surgical procedure (paragraphs [0111]-[0116]). Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill 
	With regards to claim 22, Zuzak et al. disclose that the light source further comprises a broadband illumination source coupled to provide light through a tunable filter having a passband at the stimulus fluorescent stimulus wavelength, light from the tunable filter being provided to the spatial modulator, and wherein the spatial modulator and the projection apparatus is configurable to illuminate the tissue with the spatial light pattern in three different spatial phases (paragraphs [0024], [0034], [0038], [0171], [0232]; Figures 18-19).  

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. 
With regards to claim 1, Applicant argues that Zuzak fails to describe or disclose illuminating tissue with a predetermined pattern of light having a spatial frequency.
projected light 212 includes varying light intensity ranging in wavelength from 550 nm to 600 nm.  Subsequently, projected light 212 passes through beam shaping optics 214 and strikes tissue sample 216…” and “As described supra, hyperspectral imaging is an optical imaging technique that captures the spatial and spectral information from the source target, typically capturing hundreds, of contiguous wavelength bands for each pixel…Thus, the hyperspectral imaging approach provides a “data cube” consisting of two dimensional images with each desired wavelength being represented by one of the images from the stack of images collected.  The image cube thus obtained, has three dimensions:  two (2) spatial (X and Y) and one (1) spectral dimension (wavelength)…”.  Therefore, Zuzak does disclose illuminating tissue with a predetermined pattern of light having a spatial frequency as the projected light which strikes tissue has a varying light intensity ranging in wavelength from 550 nm to 600 nm (i.e. predetermined pattern of light) and hyperspectral imaging is performed that provides a “data cube” that has two spatial (X and Y) dimensions and one (1) spectral dimension (wavelength) (i.e. projected light has a spatial frequency).
Applicant further argues that Zuzak discloses a broad spectrum camera, which is not described as a color or hyperspectral camera.  
Examiner respectfully disagrees and points to paragraphs [0023]-[0024] of Zuzak, which refers to the hyperspectral imaging system comprising a detector to process at least one spectral band or a band spectrum reflected from the fluorescent target into image data, wherein the detectors collects a series of spectroscopic images a hyperspectral image cube and to paragraphs [0231]-[0235], wherein Zuzak refers to a camera (220) of the “hyperspectral imager” collecting data that can provides a hyperspectral image cube as seen in Figure 19.  As such, it is clear that the camera (220) disclosed by Zuzak is a “hyperspectral” camera as it is part of a hyperspectral imager and detects light to perform hyperspectral imaging.  See Figures 18-19 of Zuzak.  
With regards to claim 7, Applicant argues that LeBlond cannot derive parameters from tissue at emissions wavelength.
Examiner respectfully disagrees as Leblond does disclose in paragraphs [0061] and [0065] that their invention includes a second mode for imaging fluorescence, wherein the second mode provides visibility of fluorescent-labeled tumor or tumor with fluorophores that emit in visible wavelengths. Leblond therefore does disclose deriving parameters from tissue at emissions wavelength.  However, even if Leblond does not disclose this, as set forth in the rejection and which Applicant agrees, Zuzak does disclose illuminating tissue at stimulus and emissions wavelengths.
Additionally with regards to claim 7, Applicant argues that Zuzak does not describe illuminating tissue with a plurality of spatial light patterns at each wavelength since he can only illuminate with a single pattern at each wavelength.  
Examiner respectfully disagrees and points to Figure 19 of Zuzak, wherein it is clear that the tissue is illuminated with a plurality of spatial light patterns (i.e. “spatial localization of spectra” includes a plurality of spatial light patterns) at each wavelength (i.e. note that different wavelengths span the series of image planes).  Thus, Zuzak 
With regards to claim 22, Applicant notes that Zuzak’s mention of a tunable filter would replace both his digital micromirror and diffraction grating, leaving a modified device able to provide monochromatic illumination but incapable of providing structured light having a spatial frequency. Thus, Applicant concludes that Zuzak fails to provide the claimed light source and tunable filters.
Examiner respectfully disagrees and notes that paragraph [0023] discloses that their hyperspectral imaging system may include “a liquid crystal tunable filter…a digital micromirror device…or any combination thereof” and that “the spatial light modulator is a digital micromirror device”.  Therefore, it is clear that Zuzak does contemplate using a combination of the tunable filter and the digital micromirror device.  Further, as discussed above, Examiner maintains that Zuzak does provide light having a spatial frequency.  
The claims therefore remain rejected under the previously applied art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793